Citation Nr: 0313251	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  98-10 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to June 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a left wrist 
disability.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
left wrist disability in March 1985.

2.  Evidence submitted since the March 1985 Board decision 
denying entitlement to service connection for a left wrist 
disability is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1985 Board decision denying service connection 
for a left wrist disability is final.  38 U.S.C.A. § 7103(a) 
(West 2002); 38 C.F.R. § 20.1100 (2002).

2.  The evidence submitted since the Board's March 1985 
denial of service connection for a left wrist disability is 
not new and material; thus, the requirements to reopen the 
claim has not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified by means of the discussions 
in the March 1998 rating decision; May 1998 statement of the 
case; July 2000 and January 2003 supplemental statements of 
the case; and in December 1997 letters from the RO of the 
criteria for reopening a previously disallowed claim and 
establishing service connection and of the reasons that his 
claim was denied.  By letters dated in March 2002 and January 
2003, the veteran was also notified of what information and 
evidence VA would obtain on his behalf and of what 
information and evidence he was to provide to VA.  He has 
been informed, therefore, of what the evidence needs to show 
in order for his claim to be granted, and of who is 
responsible for producing such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records and identified VA and private medical treatment 
records as set forth below.  There is no indication of any 
additional relevant records that the RO failed to obtain.  
The veteran stated in February 2003 that he had no further 
documentation to substantiate his claim.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).   The veteran has been afforded a VA medical 
examination in February 1998.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.




II.  Finality/New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  A veteran is considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior to service.  38 C.F.R. 
§ 3.304(b) (2002).

Service connection for a disability may be established based 
on aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  
Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted service; (2) evidence showing an 
increase in disability during service sufficient to raise a 
presumption of aggravation of the disability; and (3) an 
absence of clear and unmistakable evidence to rebut the 
presumption of aggravation which may include evidence showing 
that the increase in severity was due to the natural progress 
of the disability.  38 C.F.R. § 3.306(b) (2002).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).   

In March 1985, the Board denied service connection for a left 
wrist disability.  At that time, the evidence showed that the 
veteran suffered from a left wrist disability.  He had 
asserted that he had a left wrist disability that was 
aggravated during his period of active service, primarily as 
a clerk typist.  The Board found that his left wrist 
disability preexisted service and did not increase in 
severity during service.  It was noted that the in-service 
medical and surgical treatment had the effect of ameliorating 
the veteran's pre-service left wrist symptoms.  The decision 
of the Board is final.  38 U.S.C.A. §§ 7103(a) and 7104(a) 
(West 2002); 38 C.F.R. § 20.1100 (2002).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendments are not applicable to the veteran's claims, as he 
filed his claim prior to August 29, 2001.

The evidence received subsequent to March 1985 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion. Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

New and material evidence has not been received.  The 
veteran's lay statements to the effect that his left wrist 
disorder was aggravated during active service are not new as 
they were of record in 1985.  His statements are essentially 
a repetition of his previous assertions, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, the lay statements 
concerning the onset and/or aggravation of the wrist 
condition are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Copies of the veteran's service medical records were before 
the Board in 1985 and are not new.  Copies of his service 
personnel records and a June 1971 employment application are 
not material, as they do not pertain to any treatment for a 
left wrist disorder.

VA and private medical records (including from Kaiser 
Permanante and W. Hunt, M.D.; J. G. Ellis, M.D.; C. Ires, 
M.D.; VA reports of examination dated in February 1998 and 
November 2001; and a QTC examination report dated in July 
2002) merely demonstrate that the veteran is still suffering 
from a left wrist disability.  See Sagainza v. Derwinski, 1 
Vet. App. 575, 579 (1991) (evidence of current disability not 
new and material when current disability was a known fact in 
final decision).  The Board had before it medical evidence 
showing the presence of a left wrist disorder after service 
in March 1985.  The medical record does not provide evidence 
of in-service onset or aggravation of a left wrist condition.  
This evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
What is lacking here is the kind of evidence needed to reopen 
this case, i.e., evidence which reflects that the veteran's 
current left wrist disability is related to inservice disease 
or injury, or evidence tending to show aggravation of a pre-
service wrist condition during active service.  

While Dr. Ellis indicated that he felt the veteran had a 
"nonindustrial chronic injury beginning in the 1970's," 
this was based upon the veteran's history of injuring his 
wrist after service in 1979 while employed by a Youth 
Authority performing a takedown maneuver.  Additionally, 
while Dr. Ires stated that the veteran was seen for 
"evaluation of an old left wrist injury which occurred in 
the service about 30 years ago," this statement does not in 
any way demonstrate that she herself found a causative 
relationship between the veteran's active service and his 
current left wrist disorder.  See Dolan v. Brown, 9 Vet. App. 
358, 363 (1996); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The Board has also considered the treatise submitted by the 
veteran in June 1998 titled Radial Styloidectomy, An 
Anatomical Study With Special Reference To Radiocarpal 
Intracapsular Ligamentous Morphology, with regard to the 
possible origin of his left wrist disability.  To the extent 
that he is attempting to extrapolate from the treatise that 
his left wrist disorder had its onset during or was 
aggravated by his active service, such extrapolation would 
constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record, and is, therefore, not material.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Sacks 
v. West, 11 Vet. App. 314 (1998). 

Accordingly, the Board finds that the evidence received 
subsequent to March 1985 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a left wrist disorder.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).


ORDER

New and material evidence having not been submitted; the 
claim of entitlement to service connection for a left wrist 
disability is not reopened.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

